Exhibit 10(iii)A(47)

Acuity Brands, Inc.

Long-Term Incentive Plan

Fiscal Year 2006 Plan Rules for Executive Officers

 

During the first quarter of fiscal year 2006, the Compensation Committee of the
Board of Directors of Acuity Brands, Inc. adopted plan rules for potential
restricted stock awards to be earned by executive officers for performance
during fiscal year 2006 under the Corporation’s Long-Term Incentive Plan. The
plan rules for each executive officer consist of a target award value, stated as
a percentage of gross salary, subject to the application of negative discretion
by the Committee. The target award is based on achievement of specified
financial performance measures, and the actual award earned increases or
decreases in relationship to the level of achievement of the financial
performance measures, with no award earned (other than possible discretionary
awards) if financial performance is below a specified threshold level.

 

The performance measures consist of specified targets for:

 

  •   Diluted Earnings per Share for the Corporation; and

 

  •   Business Unit contribution to the company-wide target.

 

The percentage of gross salary used in determining the target award is based on
competitive compensation information for positions of comparable
responsibilities with comparably-sized manufacturing companies.

 

Achievement of performance levels is determined by the Compensation Committee
following the completion of the fiscal year and award amounts are subject to the
application of negative discretion by the Committee. Awards are granted
following completion of the fiscal year.